It seems to me that the majority has misapplied the case ofPeterson v. Seattle, 40 Wn. 33, 82 P. 140. The court was there dealing with an accident caused by the city having left a street which was undergoing repairs in a condition dangerous for ordinary traffic, and yet open for traffic and wholly unguarded. In that case, the issue was as to negligence on the part of the city. Here, not the city but the driver of the truck is charged with negligence, and the question is whether he might rely upon and be guided by the directions of the city's engineer in charge of the work and assume that the city, by the erection of the signs or other precautions, had performed its duty to the traveling public. Still, regardless of this marked difference in the issues, what was said in the Peterson case was, no doubt, sound as there applied; but when applied to the present state of facts, the rule will require every city, county and the state, itself, to close completely all streets and highways where repair or *Page 17 
construction work is under way, even though such work be of a minor character.
I think, also, the majority has disregarded the legal effect of the sign placed by the city: "Slow, Construction Ahead." In my judgment the city, exercising its lawful right of control over streets, may not only close the street completely when necessary, but, as the greater includes the less, it may partially close or limit the use of the streets as circumstances may, in the discretion of the proper officials, make necessary or advisable. In those cases where a limited use may safely be permitted, it would be a great hardship on the traveling public to require an absolute closing. I am therefore of the opinion that the placing of a limiting sign, as was done in this instance, was a proper exercise of the power of the city over its streets, and that thereby the use of the particular street was lawfully limited accordingly.
If these views are sound, it follows that the jury was erroneously instructed.
I therefore dissent.
BEALS, C.J., concurs with TOLMAN, J. *Page 18